Citation Nr: 1749569	
Decision Date: 11/02/17    Archive Date: 11/13/17

DOCKET NO.  13-03 166A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a left hip disability.

2.  Entitlement to service connection for a right hip disability.

3.  Entitlement to service connection for an acquired psychiatric disability, to include generalized anxiety disorder, not otherwise specified, and dysthymic disorder to include as secondary to service-connected disabilities.

4.  Entitlement to service connection for a low back disability.

5.  Entitlement to service connection for a left knee disability.

6.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).

7.  Entitlement to special monthly pension based on the need for aid and attendance or housebound status.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his father


ATTORNEY FOR THE BOARD

Elizabeth Jalley, Counsel


INTRODUCTION

The Veteran served on active duty from July 1987 to July 1991.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

A notice of disagreement was received in January 2011, a statement of the case for all issues except entitlement to service connection for an acquired psychiatric disability was issued in December 2012, and a substantive appeal for those issues was received in February 2013.  A statement of the case for the issue of entitlement to service connection for an acquired psychiatric disability was issued in April 2013, and a substantive appeal was received in June 2013.

The Board notes that the claim of entitlement to service connection for an acquired psychiatric disability was initially adjudicated by the AOJ as a claim of entitlement to service connection for posttraumatic stress disorder (PTSD).  The Board has recharacterized the issue as set forth on the title page of this decision to take in to account his diagnoses of generalized anxiety disorder, not otherwise specified, and dysthymic disorder, for which service connection is being granted herein.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).

In June 2016, the Veteran testified at a personal hearing before the undersigned Veterans Law Judge.  A transcript of this hearing was prepared and associated with the claims file.

The issues of entitlement to service connection for low back and left knee disabilities, entitlement to a TDIU, and entitlement to special monthly pension are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's avascular necrosis of the left hip is etiologically related to the effects of an in-service car bomb explosion.

2.  The Veteran's avascular necrosis of the right hip is etiologically related to the effects of an in-service car bomb explosion.

3.  Resolving reasonable doubt in favor of the Veteran, the Veteran's generalized anxiety disorder, not otherwise specified, and dysthymic disorder are etiologically related to his service-connected bilateral hip disabilities.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a left hip disability have been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2017).

2. The criteria for service connection for a right hip disability have been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2017).

3.  The criteria for service connection for generalized anxiety disorder, not otherwise specified, and dysthymic disorder have been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303. 3.310 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2017).

To establish a right to compensation for a present disability, a veteran must show (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, or nexus, between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

A disability that is proximately due to, or results from, another disease or injury for which service connection has been granted shall be considered a part of the original condition.  38 C.F.R. § 3.310(a).  

A.  Left and Right Hips

The Veteran has claimed entitlement to service connection for left and right hip disabilities.  He has been diagnosed with avascular necrosis of both hips, status post total hip arthroplasty.  (See June 2014 VA Orthopedic Surgery Consult Note.)  

The Veteran's claims have arisen from his corroborated account of having been at the scene of a terrorist car bomb explosion in Naples, Italy, on April 14, 1988.  (See August 2009 Veteran statement; service personnel records; internet articles and research corroborating occurrence of the attack.)  The Veteran has credibly and competently reported that the blast threw him into a concrete wall.  (See August 2009 statement.)

There are two etiology opinions of record.  First, a December 2010 VA examination report found it less likely than not that the Veteran's current hip disabilities were related to injuries that the Veteran sought medical treatment for during service.  The examiner found that medical literature reveals no evidence for left hip ligament strain (for which the Veteran was treated in service) causing avascular necrosis of the femoral head.  The examiner also found that medical literature reveals no evidence for right hip trochanteric bursitis (for which the Veteran was treated in service) causing avascular necrosis of the femoral head.  

Second, a June 2014 opinion from his VA orthopedic physician opines that the Veteran's avascular necrosis is a known problem with blood supply to the femoral heads from explosion trauma.  He believed there is a definite cause and effect for his avascular necrosis of the hips from being blown up and the concussion effects on his hips.  He noted that an otherwise healthy Navy man does not have avascular necrosis develop unless he was a deep sea diver.  (The Veteran was a radar operator.)  

The Board finds that service connection for bilateral hip disabilities is warranted.  The June 2014 opinion provides competent medical evidence explaining how the concussive effects of the car bomb explosion would cause avascular necrosis of the hips.  This opinion is not contradicted by the December 2010 opinion, which does not address this theory of entitlement.

Therefore, the Board finds that entitlement to service connection for disabilities of the left and right hips is warranted.

B.  Acquired Psychiatric Disability

An August 2010 VA examination report diagnoses generalized anxiety disorder, not otherwise specified and dysthymic disorder.  The examiner found that the Veteran's "symptoms are more attributable to difficulties stemming from recent stressors of divorce, financial problems, unemployment, and his limitations associated with medical problems."  The Veteran has been granted service connection for his left and right hip disabilities, above.  The August 2010 VA examiner noted that "[i]n the past 3 years, Veteran reports having 3 surgeries, including a total right hip replacement contributing to his mood symptoms."  The Board therefore will resolve reasonable doubt in the Veteran's favor and conclude that the Veteran's now service-connected hip disabilities are one of the medical problems to which his anxiety disorder and mood disorder have been attributed.  Therefore, entitlement to service connection for generalized anxiety disorder and dysthymic disorder is warranted.

In so finding, the Board notes that the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  The Veteran's specific contention is that he suffers chronic mental disability that is related to his military service.  The chronic mental disability has been clinically identified by a VA examiner as generalized anxiety disorder, not otherwise specified and dysthymic disorder.  As the Board finds that service connection is warranted for generalized anxiety disorder, not otherwise specified, and dysthymic disorder, a full grant of the benefit sought on appeal has been awarded.


ORDER

Entitlement to service connection for a left hip disability is granted.

Entitlement to service connection for a right hip disability is granted.

Entitlement to service connection for generalized anxiety disorder, not otherwise specified, and dysthymic disorder is granted.



REMAND

The Board finds it necessary to remand the back and left knee claims to obtain etiology opinions with respect to whether there is a link between the in-service car bomb blast and the back and knee injuries.  As noted above, the Veteran has stated that he was thrown into a wall by the blast.  He also expressly told the August 2010 VA psychiatric examiner that he injured his back in the blast.  

The claim of entitlement to a TDIU is inextricably intertwined with the remaining claims, as adjudication of those claims may impact the adjudication of the TDIU claim.  Consideration of the TDIU claim is therefore deferred at this time.

The Veteran's VA medical records have not been updated since December 2013.  On remand, the AOJ should obtain any outstanding VA and private medical records and associate these records with the claims file.  

The Board will also defer consideration of the special monthly pension claim until the Veteran's updated records have been obtained.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain any outstanding VA medical records (including any that were created after VA last obtained the Veteran's records in December 2013) and associate these records with the claims file.

2.  Ask the Veteran to fill out the appropriate authorization to allow VA to obtain any outstanding private medical records.  The Veteran should also be notified that he may submit these records himself.  After securing any necessary releases, request any identified records.  If any requested records are unavailable, then the file should be annotated as such and the Veteran should be so notified.  

3.  Following completion of the above, schedule the Veteran for an appropriate VA examination in regard to the low back and left knee disability claims.  The Veteran's file should be made available for review by the examiner.  The examiner should review the file and this fact should be noted in the accompanying medical report.

The examiner must opine as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that any current low back and left knee disabilities are related to his military service.  For purposes of this opinion, the Veteran's description of having been injured in the car bomb blast in service is presumed to be credible.  The examiner should address the likelihood that injuries such as those described by the Veteran could have caused the Veteran's current low back and left knee conditions.  The examiner should indicate whether the pathology/disease process associated with the Veteran's back and left knee is consistent with the mechanism of injury claimed by the Veteran.  

Any opinion expressed by the VA examiner should be accompanied by a complete rationale.  If the VA examiner is unable to offer an opinion without resorting to speculation, a thorough explanation as to why an opinion cannot be rendered should be provided.

4.  After the development requested above has been completed, again review the record and readjudicate the issues on appeal, including the issues of entitlement to a TDIU and entitlement to special monthly pension based on the need for aid and attendance or housebound status.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  Thereafter, the case should be returned to the Board, if in order.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


